Opinion by
Mb. Chteu Justice Stebbett,
This case had its inception in the petition presented to the quarter sessions of Clinton county under the act of May 8, 1876, P. L. 181, and. its supplement of May 3, 1878, P. L. 41, setting forth that the plaintiff company’s bridge is necessary for public travel and that payment of tolls thereon is burdensome to the traveling public, and praying that the same shall be taken as a county bridge, etc. The viewers, appointed by the court, found the material facts, substantially as averred in the petition, and assessed the damages sustained by the bridge company, by reason of the taking of its property for public use, at $12,500. Their report, having been referred to the grand jury, was duly approved by them, and afterwards by the court. Thereupon the bridge company appealed, and subsequently the venue was changed to Union county. In August, 1891, an issue was formed between the bridge company, as plaintiff, and the county of Clinton, as defendant, “ for the purpose of determining by a jury trial the amount of damages sustained, if any, by the said company for the taking of its bridge and having it declared a free bridge. . . . The plaintiff to file a statement of its claim for damages, to which the defendant shall plead non assumpsit.” In its statement filed, the company, after reciting the proceedings leading up to the formation of the issue, etc., averred that in April, 1891, when said petition was presented, its bridge property and franchise were worth $50,000, and claimed that sum as its damages. In April, 1892, the issue was tried and resulted in a verdict for $14,141.25 in favor of plaintiff. From the judgment entered on that verdict this appeal was taken by the company.
As we have seen, the sole puipose of the issue was to ascertain and determine, by the verdict df a jury, the amount of damages sustained by the plaintiff company by reason of the taking of its property, consisting of the entire bridge structure, including approaches thereto, tollhouse, etc.; together with the franchise or right to maintain the same and collect tolls, etc. The central question of fact, involved therein, is the money value of said property and franchise, at the time the same were so *388taken. As bearing on that question, testimony was properly received for the purpose of showing the size of the structure, mode of construction, kind and quality of materials used therein, its state of repair, earning power, and other matters affecting Its value at the time in question. Neither repetition of said testimony, nor special reference to any portion thereof, is necessary. It was fairly submitted to the jury with adequate instructions as to the law applicable thereto. The only question for our consideration is whether the learned judge erred in either of the particulars assigned as error.
It was strenuously contended that under section IB of the act of 1850, incorporating plaintiff company, the proposed testimony, embraced in the offers recited in the first two specifications, was both competent and relevant. That section provides as follows: “ At any time after the expiration of twenty years from the time of completing said bridge, it shall be lawful for the commonwealth to purchase the same by paying to the said company a sum of money, which, together with the dividends declared, shall equal the cost of constructing said bridge and ten per centum per annum interest thereon.” It is claimed that this provision has all the force and effect of a contract between the company and the commonwealth, and furnishes the only measure of the damages or compensation to which the company is entitled for its bridge property and franchise, whether the same be taken for public use under the right of eminent domain, or purchased by the commonwealth in the manner above specified.
The very able and ingenious argument of learned counsel, in support of this position, has failed to convince us that the legis lature ever intended to thus surrender or barter away the right of eminent domain and substitute in lieu thereof the provision above quoted. In the first place, it was powerless to do so ; but, assuming, for argument sake, that it possessed the power, it did not attempt to exercise it. To hold otherwise, would involve a strained construction of the language employed, and convert a mere reservation of the privilege of purchasing the company’s bridge, etc., after the lapse of twenty years, and on specified terms, into an implied contract, on the part of the commonwealth, that the property should never be taken for public use in any other way or upon any other terms-than those *389stated in the section. That would be doing great violence not only to established rules of construction, in such cases, but also to the language of the section itself. Charters are to be construed most strongly against the grantees and in favor of the public. They are to be strictly construed, because in every such case the just presumption is that the commonwealth has granted in express terms all that she intended to give: Mills on Em. Dom., sects. 39, 40, 489, 490; Cooley’s Const. Lim. 488; 6 Am. & Eng. Enc. of Law, 522; Penna. R. Co. v. Canal Commissioners, 21 Pa. 22; Railroad Co. v. Commissioners, 37 N. J. Law, 239; Backus v. Lebanon, 11 N. H. 19; Charles River Bridge v. Warren Bridge, 11 Peters, 420.
In Backus v. Lebanon, supra, Mr. Chief Justice Parker said: “ Nor does the provision of the charter by which the legislature reserved the right to purchase the property with the consent of the corporation (given through their acceptance of the charter) prove, by any means, that the right of eminent domain was thereby surrendered; even if the legislature might be supposed to possess the power to make such surrender. That provides a mode by which the government might, after a certain period, come into the possession of all the property of the corporation ; and a mode which could not have existed but for the provision in the charter itself. But this reservation does not seem to us to imply, in any manner, a relinquishment of any right by which the property of the corporation, or a part of it, might bo taken for public use.”
But aside from the absence of anything like an express or even implied intention, on the part of the general assembly of 1850, to surrender the right of eminent domain even for the term of twenty years, it lacked the power to thus deprive any subsequent legislature of the right to authorize the taking of the bridge property for a higher public use. Such taking was authorized by the act of 1876 and supplement thereto; and the record shows that the proceedings in this case, from beginning to the end, were under the provisions of those acts. “ The power of eminent domain is one of the essential incidents of sovereignty, and one legislature cannot contract with a corporation that its property shall not be taken by the exercise of eminent domain. Such provision has no binding force upon a subsequent legislature. There is no such thing as an extinc*390tion of the right of eminent domain: ” Mills, Em. Domain, sec. 40; 6 Am. & Eng. Enc. Law, 533, 535; Hyde Park v. Oakland Cemetery Association, 119 Ill. 141.
Other reasons might be suggested in support of the learned judge’s ruling, but we think the absence of express or implied legislative intention to surrender or restrict the exercise of the power of eminent domain is sufficient, without more, to justify the ruling complained of in the first and second specifications.
There was no error in receiving the testimony referred to in the third, fourth and fifth specifications, nor in the instructions complained of in the thirteenth and sixteenth specifications. The testimony, as to the erection and maintenance of free bridges a short distance below the one in question was neither incompetent nor irrelevant. The natural effect of the free bridges would be to attract at least some travel that would otherwise pass over the plaintiff company’s bridge, and to that extent affect its income from tolls. That and other circumstances affecting the earning power and value of the property were properly for the consideration of the jury.
Special consideration of the remaining assignments of error is unnecessary. An examination of them has failed to convince us that there is any error in either of them that would justify a reversal of the judgment.
Judgment affirmed.